DETAILED ACTION

Response to Amendment
Applicant's amendment filed 3/29/2022 has been entered.  Currently, claims 1, 11-14, 16, 17 and 21-33 are pending, claims 2-10, 15 and 18-20 are cancelled, and claims 21-33 are new.
The Examiner notes that all of the testing procedures mentioned in claims 1, 11, 12 and 21-29 are defined terms according to [0137], and therefore these terms are definite in how they are phrased in the claims given these definitions.


Claim Objections
Claims 27, 32 and 33 are objected to because of the following informalities:  
In claim 27, the word “angel” is misspelled.  This objection can be overcome by changing the word to “angle” which is how the claim will be interpreted.
In claims 32 and 33, the phrase “of a dry-state thickness” is objected to grammatically as this is for the dry-state thickness of the same material.  This objection can be overcome by changing the phrase to “of its dry-state thickness” in each of the claims, which is how they will be interpreted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 11-14, 16, 17 and 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the limitations that the traction elements are “operably secured” to the outsole do not find support in the specification as filed.  There is support to say they are secured to the outsole backing plate, but the term “operably secured” is never used with regard to the traction elements in this application.  
In claim 1, the limitations that the water uptake capacity is “greater than 10% by weight” do not find support in the specification as filed.  There is support for a water uptake capacity of greater than 40% by weight [0139], but there is no support to have broadened this claim to the range of greater than 10% now claimed. 


Claims 1, 11-14, 16, 17 and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations of “the outsole comprising: one or more traction elements operably secured to the outsole” renders the claim indefinite as the preamble of the claim is drawn to an outsole, and therefore it is unclear if the traction elements secured to the outsole are also part of the outsole.  This rejection can be overcome by changing the phrase to “the outsole comprising: an outsole backing member; one or more traction elements secured to the outsole backing member; and a material secured to a surface of the outsole backing member and defining an external surface of the outsole” which is how the claims will be interpreted.
In claims 25 and 26, it is unclear if the term in parenthesis, i.e. 0% RH, 90% RH and 50% RH, are required properties in the dry-state and wet-state or if they are optional.  This rejection can be overcome by changing the phrases to require the relative humidity in the parenthesis, e.g. “its dry-state glass transition temperature at 0% RH” etc.  Additionally, it is unclear what dry-state relative humidity is considered for the measurement of the reduction in storage modulus of claim 26.  This can be overcome by changing claim 26 to state “its dry state at 0% RH”, which is how the claim will be interpreted.


	




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 11-14, 16, and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10085513. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole or an article of footwear that comprises a hydrogel film on an outsole backing member/outsole substrate having traction elements.  The patented claims are broad enough to include all of the limitations of the pending claims; however, the patented claims do not specifically teach in the independent claims of using a hydrogel that comprises the water uptake capacity claimed.
It would have been obvious to one having ordinary skill to have made hydrogel have the water uptake capacity of patented claim 3, which overlaps with the water uptake capacity claimed.  


Claims 1, 11-13, 16, and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No 9456654. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole or an article of footwear that comprises traction elements and a hydrogel film on an outsole backing member/outsole substrate having traction elements.  The patented claims are broad enough to include all of the limitations of the pending claims; however, the patented claims do not specifically teach in the independent claims of using a hydrogel that comprises the water uptake capacity claimed.
It would have been obvious to one having ordinary skill to have made hydrogel have the water uptake capacity of patented claim 8, which overlaps with the water uptake capacity claimed.  



Claims 1, 11-14, and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10130140. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole that may comprise a physically crosslinked hydrogel film on an outsole backing member having traction elements, wherein the film may be a polyurethane.  The patented claims are broad enough to include all of the limitations of the pending claims; however, the patented claims do not specifically teach in the independent claims of using a hydrogel that comprises the water uptake capacity claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 24 of the specification of US patent No. 10130140 which defines what is meant by the hydrogel film in that it may have the water uptake capacity claimed; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel have the water uptake capacity claimed.


Claims 1, 11-14, 16, and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of US Patent No. 10076156. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole or an article of footwear that may comprise a hydrogel film on an outsole backing member and including traction elements.  The patented claims are broad enough to include all of the limitations of the pending claims; however, the patented claims do not specifically teach in the independent claims of using a hydrogel that comprises the water uptake capacity claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 21 of the specification of US patent No. 10076156, which defines what is meant by the hydrogel film in that it may have the water uptake capacity claimed; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel film have the water uptake capacity claimed.


Claims 1, 11-14, and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US Patent No. 10076158. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole that may comprise a hydrogel film on an outsole backing member and may also comprise traction members. The patented claims are broad enough to include all of the limitations of the pending claims; however, the patented claims do not specifically teach in the independent claims of using a hydrogel that comprises the water uptake capacity claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).	
Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 21 of US patent No. 10076158 which defines what is meant by the hydrogel film in that it may have the water uptake capacity claimed; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel film have the water uptake capacity claimed.


Claims 1, 11-14, 16, and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 10076155. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole that may comprise a hydrogel film on an outsole backing member and having traction elements with a water uptake capacity range that is a species of the pending range.  The patented claims are broad enough to include all of the limitations of the pending claims; however, the patented claims do not specifically teach in the independent claims of using a hydrogel that is a crosslinked polymeric network.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).	
Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 4 of US patent No. 10076155 which defines what is meant by the hydrogel in that it may be a crosslinked polymeric network.


Claims 1, 11-14, 16, and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of US Patent No. 10092062. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole and an article of footwear that may comprise a hydrogel film on an outsole backing member and having traction elements. The patented claims are broad enough to include all of the limitations of the pending claims; however, the patented claims do not specifically teach in the independent claims of using a hydrogel that comprises the water uptake capacity claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the *specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 21 of US patent No. 10092062 which defines what is meant by the hydrogel film in that it may have the water uptake capacity claimed; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel film have the water uptake capacity claimed.


Claims 1, 11-14, 16, and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of US Patent No. 10076157. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole and an article of footwear that may comprise a hydrogel film on an outsole backing member and having traction elements. The patented claims are broad enough to include all of the limitations of the pending claims; however, the patented claims do not specifically teach in the independent claims of using a hydrogel that comprises the water uptake capacity claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the *specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 21 of US patent No. 10076157 which defines what is meant by the hydrogel film in that it may have the water uptake capacity claimed; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel film have the water uptake capacity claimed.


Claims 1, 11-14, 16, and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of US Patent No. 10076154. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an outsole and an article of footwear that may comprise a film on an outsole backing member and having traction elements. The patented claims are broad enough to include all of the limitations of the pending claims; however, the patented claims do not specifically teach in the independent claims of using a hydrogel that comprises the water uptake capacity claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the *specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 21 of US patent No. 10076154 which defines what is meant by the hydrogel film in that it may have the water uptake capacity claimed; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel film have the water uptake capacity claimed.


Claims 1, 11-14, 16, 17, and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10405604. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to an outsole, an article of footwear and a method of manufacturing an article of footwear made from a crosslinked polymeric network and having traction elements; however, the patented claims do not specifically teach in the independent claims of using a hydrogel that comprises the water uptake capacity claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the *specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 24-25 of the specification of US Patent 10405604 which defines what is meant by the hydrogel film in that it may have the water uptake capacity claimed; therefore, it would have been obvious to one of ordinary skill in the art to have made the hydrogel film have the water uptake capacity claimed.


Response to Arguments
Applicant’s arguments, see Remarks, filed 03/29/2022, with respect to the previous claim objections, the previous 112 rejections and the prior art rejection have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 


Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.
Applicants argue that the amendments to the claims have placed the case in condition for allowance and have overcome the ODP rejections.
The Examiner respectfully disagrees and notes that applicants’ amendments have raised issues of new matter in claim 1 and 112(b) issues in various claims.  Additionally, after reconsideration the Examiner maintains that the claims are obvious over the patented claims noted above for the reasons set forth.  Applicants have not specifically stated why the amendments have overcome the ODP rejections, and therefore the Examiner maintains that the ODP rejections are proper. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gerard Higgins/Primary Examiner, Art Unit 1759